Citation Nr: 0714392	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the right mid-foot and first 
metatarsalphalangeal joint with plantar fasciitis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the left mid-foot and first metatarsalphalangeal 
joint with plantar fasciitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968 and 
from August 1968 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003, rating decisions of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The veteran appeared at a videoconference hearing before the 
undersigned in November 2006.  

Additional medical evidence was received from the veteran in 
November 2006.  The RO has not had an opportunity to review 
this evidence.  However, the veteran has submitted a waiver 
of RO review, and the Board can proceed with consideration of 
his appeal without remand to the RO.  



FINDINGS OF FACT

1.  The veteran's right foot disability is productive of 
moderately severe symptoms.

2.  The veteran's left foot disability is productive of 
moderate symptoms. 



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
veteran's degenerative arthritis of the right mid-foot and 
first metatarsalphalangeal joint with plantar fasciitis have 
been met; the criteria for an evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 
5284 (2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's degenerative arthritis of the left mid-foot 
and first metatarsalphalangeal joint with plantar fasciitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided preadjudication VCAA notice by 
letter dated in February 2003.  The notice included the type 
of evidence needed to substantiate the claims for increased 
evaluations.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  

The veteran received an additional VCAA notice by letter 
dated in January 2006.  This letter repeated much of the 
information previously provided to the veteran.  It also told 
the veteran to provide any evidence in his possession that 
pertained to the claim.  

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the timing deficiency was remedied by 
the AMC's readjudication of the claim after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  The 
February 2003 letter provided notice regarding a disability 
rating.  Further notice in this regard is not required.  The 
veteran was provided with notice pertaining to effective 
dates in March 2006.  The veteran's claim has not been 
readjudicated since this notice.  A timing deficiency or a 
deficiency with regard to notice on the effective date 
element is generally on prejudicial.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  There has been no allegation, nor 
is there evidence, of prejudice from the timing deficiency 
with regard to the effective date element.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  The veteran has offered testimony at a hearing.  
He has also submitted his most recent VA treatment records.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for degenerative arthritis 
of the feet was established in a May 1995 rating decision.  
Both feet were evaluated as a single disability, and were 
assigned a 10 percent evaluation.  This evaluation remained 
in effect until the current appeal.  

The November 2003 rating decision found that separate 10 
percent evaluations were warranted for each of the veteran's 
feet.  The diagnosis for each foot was degenerative joint 
disease, mid-foot and first metatarsalphalangeal joint with 
plantar fasciitis.  

The disabilities of the feet are each evaluated under the 
rating code for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The veteran's disabilities are also evaluated under the 
rating code for foot injuries.  A 30 percent evaluation is 
merited for a severe foot injury.  A 20 percent evaluation is 
warranted for a moderately severe foot injury.  A 10 percent 
evaluation is assigned for a moderate foot injury.  38 C.F.R. 
§ 4.71a, Code 5284.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, flare-ups or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 
84-5 (1997); 38 C.F.R. § 4.59 (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the report of a VA podiatry examination 
conducted in April 2003.  The veteran complained of painful 
feet.  On examination, his gait was antalgic, and the veteran 
was limping slightly when he entered the room.  The right 
foot had a bunion dorsally, not present on the left, which 
was symptomatic.  The metatarsal heads were tender at one 
through five on both feet plantarly.  The medial calcaneal 
tubercle was tender on the right side only.  The diagnoses 
were metatarsalgia, plantar fasciitis, questionably related 
to arthritis.  

A June 2003 VA X-ray study of the feet showed that there were 
no acute fractures or dislocations.  There were degenerative 
changes in both metatarsal joints of both great toes, more so 
on the right toe.  There were no acute fractures or 
dislocations.  

The April 2003 VA examiner reviewed the veteran's X-ray 
studies and offered an opinion in November 2003.  The 
examiner stated that the X-rays showed substantial first 
metatarsalphalangeal joint degenerative joint disease on the 
right and to a lesser degree on the left.  The veteran 
described the pain as getting worse.  The diagnoses were 
degenerative joint disease of both midfeet and the first 
metatarsalphalangeal joint, probably progressive.  

VA treatment records from August 2004 show that the veteran 
was seen for an evaluation of decreased arches bilaterally.  
He stated that his arches had been causing him increased pain 
over the last several years, and that activity caused his 
feet discomfort.  On examination, there was pain on palpation 
of the right heel, and a tight medial band of the 
patellofemoral bilaterally.  There was no pain or crepitus 
noted.  The assessment was bilateral plantar fasciitis.  The 
veteran was provided with heel cups, and he was scheduled to 
be fitted for orthotics.  Stretching and ice therapy were 
also recommended.  

December 2004 treatment records indicated that there was no 
pain on palpation of the right heel.  There was no pain or 
crepitus.  The assessment was bilateral plantar fasciitis, 
resolved.  The veteran was provided with new orthotics.  

In November 2005 the veteran presented to the VA podiatry 
clinic for follow up of his bilateral heel pain.  He was 
currently pain free and doing well with orthotics.  He now 
had occasional complaints of pain on the balls of his feet, 
right worse than left, and worse after long periods of 
activity.  On examination, there was no pain on palpation of 
the right heel, and no pain or crepitus.  There was thinning 
of the metatarsal fat pad with palpable metatarsal heads.  
The assessment was bilateral plantar fasciitis, and 
metatarsalgia with fat pad atrophy.  The veteran was provided 
with silicon metatarsal pads and told to continue using his 
orthotics.  

The veteran underwent an additional VA examination in 
February 2006.  He was noted to be employed by VA.  This job 
required him to occasionally be on his feet for short periods 
of time, but this was not particularly interfered with by his 
disabilities.  The veteran noted that his feet were painless 
if he was seated and somewhat painful when standing, but when 
walking his feet were always painful across the distal end of 
the foot between the toes and the feet themselves.  He also 
reported stiffness, more so on the right than the left.  The 
veteran noted some swelling of the first right 
metatarsalphalangeal joint.  He was not currently receiving 
any medical treatment for his feet, but did have custom made 
inserts for his feet as well as pads.  The veteran indicated 
that his feet were persistently painful but were not 
particularly given to flaring up with changes in activity or 
weather.  

On examination, the veteran's gait was symmetric.  The right 
foot had five degrees of varus of the hindfoot when standing.  
The mid-foot was notably cavus with most of the weight 
bearing borne along the lateral border of the foot.  There 
was no pain with range of motion measurements of the right 
great toe and hindfoot, or with manipulation of the mid-foot.  
An osteophyte was found.  This was not tender, but there was 
some pain over the final 10 degrees of flexion.  

The left foot in stance revealed a neutral hindfoot.  It 
could be brought to five degrees of valgus and 30 degrees of 
varus without pain.  The mid-foot was cavus and remained so 
throughout the examination.  There was full inversion and 
eversion without discomfort.  There was also no pain of the 
forefoot, but the veteran indicated that this was the area 
that became painful when symptomatic.  There was no palpable 
osteophyte formation.  The toes were able to be actively and 
passively dorsiflexed and plantar flexed.  

The examiner stated that for both feet, it was more likely 
than not that with any degree of additional stress such as 
walking for any distance; the toes would lose about 50 
percent of their mobility.  A review of past X-ray studies 
revealed first metatarsalphalangeal osteoarthritic changes 
bilaterally, much worse on the right.  The assessment was 
bilateral arthritic changes of the forefoot, and bilateral 
cavovarus feet, right far worse than left.  

In an addendum to the February 2006 examination, the examiner 
reviewed the new X-ray studies.  He confirmed the diagnosis 
of arthritic changes of the forefoot and mid-foot, far worse 
on the right than the left.  

September 2006 VA treatment records state that the veteran 
presented to the clinic for follow up for bilateral heel 
pain.  The veteran was pain free and doing well with 
orthotics.  There was no pain on palpation of the right heel, 
and no pain or crepitus.  Thinning of the metatarsal fat pad 
was again noted.  The assessment was plantar fasciitis 
bilaterally, resolved, and metatarsalgia with fat pad 
atrophy.  The veteran was to continue with his orthotics and 
he was given a silicone sleeve.  He was described as stable 
and was discontinued, to call only if problems developed in 
the future.  

At the November 2006 hearing, the veteran testified that he 
wore both inserts and pads on each foot.  He continued to 
experience heel pain when walking, which was not helped by 
the inserts.  The veteran said that if the inside of his feet 
were to be touched after a day of activity, he would continue 
to feel pain.  The veteran stated that this was especially 
true on the right foot.  He indicated that he felt pain with 
every step, and this was not improved by the inserts.  

The veteran described the level of pain as about a three or 
four on a scale of ten in the morning, and a six or seven by 
the end of the day.  In spite of the pain, the veteran 
indicated that it did not affect his work.  He had to stand 
up from his desk and cross the room frequently, but he 
preferred doing this to sitting still even with his foot 
pain.  He did note that he was unable to wear regular dress 
shoes.  The veteran said that he could walk slowly for about 
10 or 15 minutes, and cover about 300 yards.

Analysis

The Board finds that a 20 percent evaluation is warranted for 
the veteran's right foot disability.  The evidence indicates 
that the veteran experiences increased pain after only a 
minimal amount of walking, and that the range of motion of 
the toes are decreased by 50 percent with use.  His symptoms 
have not been eliminated by either inserts or padding.  There 
has been atrophy of the fat pads in the foot.  Arthritic 
changes of the right foot have been demonstrated on X-ray 
study, and there is a bunion and an osteophyte in this foot.  
The Board finds that these symptoms equate to a moderately 
severe injury foot injury, which warrant a 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5003, 
5284.  

The Board has considered entitlement to an evaluation in 
excess of 20 percent for the veteran's right foot disability, 
but this is not demonstrated by the evidence.  Some of the 
veteran's visits for medical treatment have found him to be 
pain free.  The most recent VA examination noted that his 
symptoms did not particularly interfere with his employment.  
The veteran does not experience pain when he is at rest, and 
he remains able to walk for short distances.  The Board finds 
that this symptomatology does not more nearly resemble that 
required for a severe foot disability.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Codes 5003, 5284.  

The medical records report that the veteran's right foot 
disability is more severe than his left foot disability, and 
the veteran testified at the November 2006 hearing that his 
pain was worse for the right foot than the left foot.  
Although the veteran experiences some pain on use of the left 
foot, it was pain free on examination in February 2006.  

Other treatment records also show that the veteran was 
without pain.  The arthritic changes of the left foot are 
much less pronounced than those for the right, and there is 
no evidence of an osteophyte.  Many of the medical records 
have commented that the veteran's right foot disability is 
worse than his left foot disability, and the veteran 
presented similar testimony.  Therefore, the Board finds that 
the veteran's left foot disability is no more than moderate, 
which warrants continuation of the 10 percent evaluation 
already in effect.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 
5003, 5284.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the veteran's 
disability has not required any periods of recent 
hospitalization.  It has been reported that his disabilities 
did not particularly interfere with his job performance; 
hence marked interference with employment has not been shown.

In deciding these claims, the Board has considered reasonable 
doubt where applicable, but has found that the preponderance 
of the evidence is against the grant of ratings higher than 
those awarded in this decision.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to a 20 percent evaluation for degenerative 
arthritis of the right mid-foot and first 
metatarsalphalangeal joint with plantar fasciitis is granted.  

Entitlement to an increased evaluation for degenerative 
arthritis of the left mid-foot and first metatarsalphalangeal 
joint with plantar fasciitis, currently evaluated as 10 
percent disabling, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


